KENNETH O. AND APRIL C. BUTLER, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentButler v. CommissionerNo. 14118-97United States Tax CourtT.C. Memo 1999-263; 1999 Tax Ct. Memo LEXIS 301; 78 T.C.M. (CCH) 246; T.C.M. (RIA) 99263; August 5, 1999, Filed *301  Decision will be entered under Rule 155.  Kenneth O. Butler, pro se.James R. Robb and Joan S. Dennett, for respondent.  Parr, Carolyn MillerPARRMEMORANDUM FINDINGS OF FACT AND OPINIONPARR, JUDGE: By separate notices of deficiency, respondent determined deficiencies in, and additions to, petitioners' Federal income taxes as follows:             Kenneth O. Butler                   Addition to tax     Year     Deficiency Sec. 6651(a)     ____     __________    _______________     1988      $ 272        $ 100     1989       469         113     1990      1,099         186     1991      1,219         250     1992       461         100     1993      1,635         280     1994       941  *302         115     1995       656         115              April C. Butler                   Addition to tax     Year    Deficiency      Sec. 6651(a)     ____     __________     _______________     1988      $ 272        $ 100     1989       469         113     1990      1,099         186     1991      1,539         330     1992       461         100     1993      1,196         171     1994       941         115     1995       656         115All section references are to the Internal Revenue Code in effect for the taxable years in issue, and all Rule references are to the Tax Court Rules of Practice and Procedure, unless otherwise indicated. References to petitioner are to Kenneth O. Butler.The issues for decision are: (1) Whether for the years in issue petitioners had unreported income. We hold they did. (2) Whether for the years in issue petitioners are liable for an addition to tax pursuant to section 6651(a). We hold they are.Some of the facts have been stipulated and*303  are so found. The stipulated facts and the accompanying exhibits are incorporated herein by this reference. At the time the petition in this case was filed, petitioners resided in Lubbock, Texas.FINDINGS OF FACTPetitioners did not file Federal income tax returns for the years in issue.Petitioner is retired from the U.S. Navy, and currently works as a Federal protection officer at the Federal Building in Lubbock, Texas.Respondent based the determinations in this case on information received from third-party payors. In addition, petitioners have stipulated amounts of income that they received for the years in issue in the form of wages, pension income, nonemployee compensation, and interest.OPINIONThe Commissioner's determinations are presumptively correct, and the taxpayer bears the burden of proving otherwise. See Rule 142(a);  Welch v. Helvering, 290 U.S. 111">290 U.S. 111, 115, 78 L. Ed. 212">78 L. Ed. 212, 54 S. Ct. 8">54 S. Ct. 8 (1933).Petitioners do not challenge the facts on which respondent's determinations are based, nor the calculation of tax. Instead, petitioners argue that filing Federal income tax returns violates their rights under the First, Fourth, and Fifth Amendments to the U.S. Constitution. We now*304  address their contentions in turn.Petitioners argue that filing Federal income tax returns violates their right to free speech under the First Amendment to the U.S. Constitution. Noncompliance with the tax law is not protected by the First Amendment. See  Mosher v. IRS, 775 F.2d 1292">775 F.2d 1292, 1295 (5th Cir. 1985); see also  Sloan v. Commissioner, 53 F.3d 799">53 F.3d 799, 800 (7th Cir. 1995), affg.   102 T.C. 137">102 T.C. 137 (1994);  Hettig v. United States, 845 F.2d 794">845 F.2d 794, 795-796 (8th Cir. 1988);  Bradley v. United States, 817 F.2d 1400">817 F.2d 1400, 1404-1405 (9th Cir. 1987);  McKee v. United States, 781 F.2d 1043">781 F.2d 1043, 1047 (4th Cir. 1986);  Collett v. United States, 781 F.2d 53">781 F.2d 53, 55 (6th Cir. 1985);  Eicher v. United States, 774 F.2d 27">774 F.2d 27, 29-30 (1st Cir. 1985);  Hudson v. United States, 766 F.2d 1288">766 F.2d 1288, 1291-1292 (9th Cir. 1985);  Kahn v. United States, 753 F.2d 1208">753 F.2d 1208, 1214-1217, 1222-1223 n.8 (3d Cir. 1985);  Welch v. United States, 750 F.2d 1101">750 F.2d 1101, 1108-1110 (1st Cir. 1985);*305 United States v. Malinowski, 472 F.2d 850">472 F.2d 850, 857-858 (3d Cir. 1973).Petitioner also testified that he is a born again Christian. While we accept that petitioner is sincere and dedicated to his religious beliefs, it is well established that religious or moral objections grounded on the First Amendment do not relieve petitioners from payment of any portion of their Federal income tax. The Supreme Court has held:   Because the broad public interest in maintaining a sound tax   system is of such a high order, religious belief in conflict   with the payment of taxes affords no basis for resisting the   tax. [ United States v. Lee, 455 U.S. 252">455 U.S. 252, 260, 71 L. Ed. 2d 127">71 L. Ed. 2d 127, 102 S. Ct. 1051">102 S. Ct. 1051 (1982).]See also  Anthony v. Commissioner, 66 T.C. 367">66 T.C. 367, 373 (1976), affd. without published opinion  566 F.2d 1168">566 F.2d 1168 (3d Cir. 1977);  Egnal v. Commissioner, 65 T.C. 255">65 T.C. 255, 262 (1975);  Russell v. Commissioner, 60 T.C. 942">60 T.C. 942, 945 (1973);  Muste v. Commissioner, 35 T.C. 913">35 T.C. 913, 918-919 (1961).Petitioners next mention that their Fourth Amendment rights would *306  be violated by filing Federal income tax returns. Petitioners have not shown that the Fourth Amendment has any relevance to these facts, and we perceive no basis upon which it could.Finally, petitioners argue that their Fifth Amendment rights would be violated by filing Federal income tax returns. The Fifth Amendment privilege against self-incrimination protects an individual from being compelled to disclose information that could reasonably be expected to furnish evidence needed to prosecute the claimant for a crime. See  Kastigar v. United States, 406 U.S. 441">406 U.S. 441, 445, 32 L. Ed. 2d 212">32 L. Ed. 2d 212, 92 S. Ct. 1653">92 S. Ct. 1653 (1972);  Hoffman v. United States, 341 U.S. 479">341 U.S. 479, 486, 95 L. Ed. 1118">95 L. Ed. 1118, 71 S. Ct. 814">71 S. Ct. 814 (1951). The requirements that petitioners shall prepare and file their tax returns do not violate the Fifth Amendment privilege against self- incrimination. See  United States v. Sullivan, 274 U.S. 259">274 U.S. 259, 71 L. Ed. 1037">71 L. Ed. 1037, 47 S. Ct. 607">47 S. Ct. 607 (1927);  Kasey v. Commissioner, 457 F.2d 369">457 F.2d 369, 370 (9th Cir. 1972), affg. per curiam  54 T.C. 1642">54 T.C. 1642 (1970). The Fifth Amendment privilege applies when the possibility of self-incrimination is a real danger, not a remote and speculative possibility. *307  See  Zicarelli v. New Jersey State Commn. of Investigation, 406 U.S. 472">406 U.S. 472, 478, 32 L. Ed. 2d 234">32 L. Ed. 2d 234, 92 S. Ct. 1670">92 S. Ct. 1670 (1972);  Stubbs v. Commissioner, 797 F.2d 936">797 F.2d 936, 938 (11th Cir. 1986);  Heitman v. United States, 753 F.2d 33">753 F.2d 33, 34-35 (6th Cir. 1984);  Davis v. United States, 742 F.2d 171">742 F.2d 171, 172 (5th Cir. 1984);  Moore v. Commissioner, 722 F.2d 193">722 F.2d 193, 195 (5th Cir. 1984), affg. T.C. Memo 1983-20">T.C. Memo 1983-20;  Steinbrecher v. Commissioner, 712 F.2d 195">712 F.2d 195, 197 (5th Cir. 1983), affg. per curiam T.C. Memo 1983-12">T.C. Memo 1983-12;  McCoy v. Commissioner, 696 F.2d 1234">696 F.2d 1234, 1236 (9th Cir. 1983), affg.   76 T.C. 1027">76 T.C. 1027 (1981);  Edwards v. Commissioner, 680 F.2d 1268">680 F.2d 1268, 1270 (9th Cir. 1982). At trial, respondent stated that petitioner was not under criminal tax investigation. Accordingly, petitioners' claim of Fifth Amendment protection is misplaced because they merely claimed the privilege without showing a danger of self- incrimination.Petitioners admit that for taxable years 1990, 1991, *308  1992, 1993, 1994, and 1995 they resided in Texas, a community property State. For taxable years 1988 and 1989, petitioner testified that he and his wife lived and worked in Washington State and Oregon. Petitioners' time living in Washington State is irrelevant to respondent's determinations, as it is also a community property State. In any event, petitioners have not provided any evidence as to where and when they lived in Oregon, nor how that would affect their income tax liability for the years in issue. Accordingly, respondent's deficiency determinations are sustained.In addition, respondent determined additions to tax under section 6651(a) for failure to file timely returns for the years at issue.Section 6651(a) provides for an addition to tax for failure to file a timely return. The addition to tax is equal to 5 percent of the amount required to be shown as tax on the return, with an additional 5 percent for each additional month or fraction thereof during which the failure to file continues, not exceeding 25 percent in the aggregate.A taxpayer may avoid the addition to tax by establishing that the failure to file a timely return was due to reasonable cause and not willful*309  neglect. See Rule 142(a);  United States v. Boyle, 469 U.S. 241">469 U.S. 241, 245-246, 83 L. Ed. 2d 622">83 L. Ed. 2d 622, 105 S. Ct. 687">105 S. Ct. 687 (1985). Petitioners have not established that their failure to file timely returns was due to a reasonable cause. Accordingly, we sustain respondent's determinations on this issue.For the foregoing reasons,Decision will be entered under Rule 155.